Case 3:19-cv-01671-BR   Document 31-11   Filed 10/21/19   Page 1 of 2




                        EXHIBIT 2B
                                        Case 3:19-cv-01671-BR                  Document 31-11                Filed 10/21/19           Page 2 of 2
21/10/2019                                                                     Roundcube Webmail :: Re: Amis Integrity- Drybulk - Notice


  Subject       Re: Amis Integrity - Drybulk - Notice
  From          <operations@drybulksingapore.com>                                                                                                   /OUu"\r.dJOujlc)e
  To            Operations 24Vision <0perations@24vision.so1utions>
  Copy          Claims <Claims@24vision.so1utions>, Martin Lanting <MartinLanting@24vision.so1utions>, Thomas Rolin
                Private <Thomas.Rolin.p@brsbrokers.com>
   Date         2019-07-11 16:56

       •   Swift   AMIS   INTEGRITY   24VISION     11-07-2019     (4).pdf   (~45    KB)
       •   Swift   AMIS   INTEGRITY   24VISION     11-07-2019     (5).pdf   (~45    KB)
       •   Swift   AMIS   INTEGRITY   24VISION     11-07-2019     (6).pdf   ( ~45   KB)
       •   Swift   AMIS   INTEGRITY   24VISION     11-07-2019     (7).pdf   (~45    KB)
       •   Swift   AMIS   INTEGRITY   24VISION     11-07-2019     (8).pdf   (~45    KB)
       •   Swift   AMIS   INTEGRITY   24VISION     11-07-2019     (9).pdf   (~45    KB)
       •   Swift   AMIS   INTEGRITY   24VISION     11-07-2019     (l).pdf   (~48    KB)
       •   Swift   AMIS   INTEGRITY   24VISION     11-07-2019     (2).pdf   (~45    KB)
       •   Swift   AMIS   INTEGRITY   24VISION     11-07-2019     (3).pdf   ( ~45   KB)


   Dear Sirs,



   Further to our below message, kindly find attached the swifts for both hires.



   Best Regards

   Dry Bulk Singapore



   On 2019-07-11 15:04, operations@drybulksingapore.com wrote:

    Dear Sirs,



    Please note that after a lot of effort, both hires were paid today. Waiting for the swift confirmations shortly to be forwarded to you.



    Best Regards,



    Dry Bulk Singapore

    On 2019-07-10 20: 15, Operations 24Vision wrote:

webmail.drybulksingapore .com/? _task=mail&_ safe=0&_uid= 1928&_mbox= IN BOX.Sent&_action=print&_extwin= 1                                                              1/5
